 

Exhibit 10.68

 

If: 2014083633 BK: 18349         PG: 945, 03/25/2014 at 04:49 PM, RECORDING 4
PAGES

$35.50         M DOC STAMP COLLECTION: $90599.60 KEN BURKE, CLERK OF COURT AND
COMPTROLLER PINELLAS COUNTY, FL BY DEPUTY CLERK: CLKDU10

 

PREPARED BY:

 

Stephen F. Katz, Esq.

Greenberg Traurig, P.A.

40 l East Las Olas Boulevard Suite 2000

Fort Lauderdale, Florida 33301

 

ASSUMPTION AGREEMENT

 

THIS ASSUMPTION AGREEMENT (this "Agreement") is made and entered into as the
21st day of March, 2014 by and between GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation ("Lender") and BR CARROLL LANSBROOK, LLC, a Delaware
limited liabi1ity company ("Borrower").

 

RECITALS

 

A.           Lender is now the owner and holder of that certain Mortgage,
Assignment of Rents, Security Agreement and Fixture Filing dated September 28,
2012 (the "Mortgage") made by Waterton Lansbrook Venture, L.L.C. (the "Original
Borrower"), in favor of Bank of America, N.A. The Mortgage was recorded in
Official Records Book 17747, Page 111, as amended by that certain Amendment to
Mortgage, Assignment of Rents, Security Agreement and Fixture Filing, Notice of
Future Advance and Spreader Agreement recorded in Official Records Book 18055,
Page 262 and by that certain Second Amendment to Mortgage, Assignment of Rents,
Security Agreement and Fixture Filing, Notice of Future Advance and Spreader
Agreement recorded in Official Records Book 18275, Page 1005, all of the Public
Records of Pinellas County, Florida.

 

B.           The Mortgage secures a promissory note in the original principal
amount of $34,000,000.00 (the "Original Indebtedness"), the outstanding balance
under which is $25,885,543.15 (the “Indebtedness”).

 

C.           In connection with the Borrower's acquisition of the property
secured by the Mortgage, Borrower has agreed to assume the Indebtedness.

 

       NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby

 

DOCUMENTARY STAMP TAX ON THE INDEBTEDNESS IN THE AMOUNT $90,599.60 IS BEING PAID
UPON RECORDATION OF THIS AGREEMENT.

 

 

 

 

acknowledged, the undersigned hereby agrees as follows:

 

1.          Borrower hereby assumes the Indebtedness and all of the other
obligations of the Original Borrower under the Mortgage (if and to the extent
the same accrues from and after the date hereof), subject to the modifications
to the Mortgage set forth in that certain Amended and Restated Mortgage,
Assignment of Rents and Leases, Security Agreement and Fixture Filing of even
date herewith ("Amended Mortgage") to be entered into by Borrower.

 

2.

 

3.          Except as set forth herein and in the Amended Mortgage, all the
terms and conditions of the Mortgage shall remain in full force and effect and
shall not be modified hereby.

 

4.          Each of Lender and Borrower, on behalf of itself and its respective
successors, assignees, predecessors, heirs, administrators, executors, personal
representatives, agents, consultants and grantees (collectively with Lender and
Borrower, the "Releasing Parties"), hereby waive, remise, release and forever
discharge Original Borrower, Waterton Venture XI Holdings, LL.C., a Delaware
limited liability company ("WV"), and each of their respective successors,
assignees, predecessors, managers, members, investors, directors, officers,
employees, agents, consultants, affiliates, trustees, and personal and legal
representatives (collectively with Original Borrower and V./V, the "Original
Borrower Released Parties") from any and all obligations, claims, actions,
suits, causes of action, complaints, grievances, allegations, promises, damages,
expenses, liabilities, controversies, accounts and demands of whatever kind,
nature or description, known or unknown, direct or indirect, in contract or in
tort, at law or in equity, whether arising by statute, common law or 0¢.erwise
(collectively, “Claims”), which the Releasing Parties had, may have had or may
now have, of any type or nature, if any, that arise out of or are in any way
related to any indebtedness owed by any of the Original Borrower Released
Parties pursuant to the Note, the Mortgage, the amendments to the Mortgage
described above, and any other documents evidencing, securing or guaranteeing
the Original Indebtedness.

 

5.          In consideration of Original Borrower and WV cooperating with
Borrower in regard to the assignment of the Original Indebtedness to Lender,
except for any defaults under the Original Indebtedness, if any, for which
either Original Borrower or WV have received written notice from Bank of
America, N.A. prior to the date of this Agreement, Borrower hereby agrees to
defend, indemnify and hold harmless each of the Original Borrower Release
Parties from and against any all Claims asserted against or incurred by any one
or more of the Original Borrower Release Parties that arise out of or are in any
way related to this Agreement, the assignment of the Original Indebtedness to
Lender, and/or any indebtedness owed by any of the Original Borrower Released
Parties pursuant to the Note, the Mortgage, the amendments to the Mortgage
described above, or any other documents evidencing, securing or guaranteeing the
Original Indebtedness.

 

-2-

 

 

IN WITNESS WHEREOF. the undersigned has executed this Agreement as of the day
and year first above written.

 

  LENDER:       GENERAL ELECTRIC CAPITAL   CORPORATION, a Delaware corporation  
      By: /s/ Curtis L. Wunschel     Name: Curtis L. Wunschel     Title:
Authorized Signatory

 

STATE OF TEXAS )   )ss.: COUNTY OF DALLAS )

 

This instrument was acknowledged before me this 20th day of March, 2014 by
Curtis L. Wunschel, as Authorized Signatory of General Electric Capital
Corporation, a Delaware corporation who executed the foregoing instrument on
behalf of said entity for the purposes therein expressed. He personally appeared
before me and is personally known to me.

 

  Notary Public, State of Texas   Print Name: Marsha Chandler   My Commission
Expires: 3/24/2017

 

MARSHA CHANDLER

Notary Public, State of Texas

My Commission Expires

March 24, 2017

/s/ Marsha Chandler

 

Signature Page to Assumption Agreement

 

 

 

 

  BORROWER:       BR CARROLL LANSBROOK, LLC. a Delaware   limited liability
company         By: /s/ Jordan Ruddy     Name: Jordan Ruddy     Title: Chief
Executive Officer

 

STATE OF New York            )   )ss.: COUNTY OF New York         )

 

This instrument was acknowledged before me this 18 day of March, 2014 by Jordan
Ruddy, as Chief Executive Officer of BR Carroll Lansbrook, LLC, a Delaware
limited liability company who executed the foregoing instrument on behalf of
said entity for the purposes therein expressed. He personally appeared before
me, is personally known to me or produced Driver’s License as identification.

 

  Notary Public, State of New York   Print Name: Mark Faham   My Commission
Expires: 11/17/2015         [SEAL]  

 

  MARK FAHAM   Notary Public, State of New York   No. 01FA6101480   Qualified in
Kings County   Commission Expires November 17, 2015

 

Signature Page to Assumption Agreement

 

 

 